DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 13 and 16-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 8th, 2021.

Claim Objections
Claims 4 and 5 are objected to because of the following informalities:  
Claim 4: "rollers of the elevator comprises" should be ––rollers of the elevator comprise––
Claim 5: "stand of cables" should be ––strand of cables––.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 14 recites the limitation "a plurality of the lifts" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bordwell et al. (US 8083034), hereinafter Bordwell; in view of Schumacher et al. (US 4999902), hereinafter Schumacher.
Regarding claim 1, Bordwell teaches a system capable of lifting a heavy oversized load, the load having at least two opposing sides, the system comprising: 
at least two opposing lifts for placement adjacent the at least two opposing sides of the load (two sets of opposing lifts 2 capable of being placed adjacent to opposing sides of a load, see Bordwell fig. 1), each of the lifts comprising: 

a tower extending vertically from the base (tower 2, see Bordwell fig. 4) and; 
an elevator disposed on the tower and having a support (carrier 6 acts as support and is attached to unlabeled part that moves up and down, see Bordwell fig. 4 and col. 2 lines 13-36) and  
the support extending from the elevator outward from the tower (carrier 6 extends from 2, see Bordwell fig. 4) and configured to support a portion adjacent the one of the at least two opposing sides of the load (carriers 6 are facing inward towards area to be supported, see Bordwell fig. 1), 
an actuator connected to the elevator and being configured to move the elevator vertically along the tower (hydraulic system 5, see Bordwell col. 2 lines 13-36 and fig. 4).
Bordwell does not explicitly teach that the tower has a first guide disposed therealong or that the elevator has a second guide, the second guide of the elevator configured to ride along the first guide of the tower.
However, Schumacher teaches the concept of a lift (fork lift, see Schumacher fig. 2) having a tower portion (shafts 30 of mast 18, see Schumacher fig. 2) and an elevator portion that ascends the tower portion (lift assembly carriage 20. see Schumacher fig. 2), wherein the tower has a first guide therealong (guide member 82, see Schumacher fig. 9 and col. 5 lines 51-64) and the elevator has a second guide (rollers 80 are configured to roll along wear plate 82, see Schumacher fig. 9 and col. 5 lines 51-64).
It would have been obvious to a person having ordinary skill in the art to implement the combination of rollers and guide members taught by Schumacher in the lift system of Bordwell, as doing so would reduce displacement of the elevator relative to the tower during operations (see Schumacher col. 5 lines 62-64).

claim 2, Bordwell in view of Schumacher teaches the system of claim 1, wherein the tower comprises first and second adjacent rails (Bordwell has two sides of tower 2, see Bordwell fig. 4; Schumacher has two masts 30, see Schumacher fig. 3), and wherein the first guide comprises surfaces defined along the first and second adjacent rails (guides 82 in Schumacher are present on both masts 30, see Schumacher col. 5 lines 51-64).

Regarding claim 3, Bordwell in view of Schumacher teaches the system of claim 2, wherein the second guide of the elevator comprises rollers disposed on the elevator, the rollers engaging the surfaces defined along the first and second adjacent rails (rollers 80 are on carriage 20 and engage with surfaces on each of masts 30, see Schumacher figs. 7 and 9).

Regarding claim 4, Bordwell in view of Schumacher teaches the system of claim 3, but does not teach that the rollers of the elevator comprises: front rollers disposed on the elevator and engaged with front ones of the surfaces of the first and second adjacent rails; and back rollers disposed on the elevator and engaged with the back ones of the surfaces of the first and second adjacent rails.	
However, Schumacher additionally teaches the presence of side rollers disposed on the elevator (guide rollers 86, see Schumacher figs. 7 and 9) and engaged with tracks defined alongside ones of the surfaces of the first and second adjacent rails (rollers 86 are in contact with wear plates 88 defined on edges of tower section, see Schumacher figs. 7 and 9).
It would have been obvious to a person of ordinary skill in the art to implement the additional teachings of Schumacher, as doing so would prevent unwanted motion of the elevator in an additional direction (rollers 86 prevent transverse swinging, see Schumacher col. 5 line 65 - col. 6 line 2).

claim 9, Bordwell in view of Schumacher teaches the system of claim 1, wherein the actuator comprises one or more linear hydraulic pistons disposed between the elevator and the tower, the one or more linear hydraulic piston being configured to extend and retract along the tower and move the elevator with the extension and retraction (Lifting columns comprise a hydraulic system including a cylinder and piston 102 and carrier 6 raises and lowers with the piston, see Bordwell figs. 1 and 7 and col. 2 lines 13-37).

Regarding claim 12, Bordwell in view of Schumacher teaches the system of claim 1, further comprising a controller operably connected to each of the lifts, the controller configured to operate the lifts concurrently and independently (each column includes a control interface 200, see Bordwell fig. 7, which is capable of individual or simultaneous control of the columns, see Bordwell col. 16 lines 33-49).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bordwell and Schumacher as applied to claim 1 above, and further in view of Yustus (US 9222277).
Regarding claim 5, Bordwell in view of Schumacher teaches the system of claim 1, but does not teach that the actuator comprises a strand jack disposed on the elevator and being configured to move with the elevator, the strand jack having a strand of cables extending along the tower, the strand jack having a hydraulic cylinder and a piston disposed between upper and lower clamps through which the strand passes.	
However, Yustus teaches a lift wherein the elevator is actuated by strand jacks (58) located on the elevator (coupled to inner frame 22, see Yustus fig. 14), and having a strand of cables extending along the tower (cables 278, see Yustus figs. 1, 23, and 25), and the strand jack having a hydraulic cylinder and two collet clamps (see Yustus col. 9 line 54 - col. 10 line 14). Yustus does not explicitly claim the presence of a piston in the hydraulic cylinder, but the presence of such a piston is implicit in the 
It would have been obvious to a person having ordinary skill in the art to use the strand jack of Yustus as an actuator for the system of Bordwell and Schumacher, as doing so represents the simple substitution of one known element for another to obtain predictable results.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bordwell and Schumacher as applied to claim 1 above, and further in view of Forter (CA 2466983).
Regarding claim 6, Bordwell in view of Schumacher teaches the system of claim 1, but does not teach that the actuator comprises a strand jack disposed on the tower, the strand jack having a strand of cables extending along the tower, the strand connected to the elevator, the strand jack having a hydraulic cylinder and a piston disposed between upper and lower clamps through which the strand passes.
However, Forter teaches the use of a strand jack disposed on the top of a tower (strand jacks 130 are on top of frame 190, see Forter fig. 6), 
the strand jack having a strand of cables extending along the tower, the strand connected to the elevator, (cables 120 are connected to platform 110, see Forter fig. 6) 
Forter does not explicitly claim that the strand jack has a hydraulic cylinder and a piston disposed between upper and lower clamps through which the strand passes, but these features are inherent to the concept of a strand jack1 and would be known to a person of ordinary skill in the art.
.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bordwell and Schumacher as applied to claim 1 above, and further in view of Cox et al. (US 9834411), hereinafter Cox.
Regarding claim 7, Bordwell in view of Schumacher teaches the system of claim 1, but does not teach that the actuator comprises a motor disposed on the tower and having a worm gear extending along the tower, the worm gear connected to a screw bearing on the elevator, the motor being configured to rotate the worm gear, the screw bearing being configured to move along the rotating worm gear.
However, Cox teaches a lifting tower with an elevator (tower 2 with platform of deck panel assemblies 110 and lift beam assemblies 130, see Cox fig. 2) and an actuator, wherein the actuator comprises a motor disposed on the tower (motors 70, see Cox fig. 4a) and 
having a worm gear extending along the tower (threaded screw rods 20, see Cox fig. 4a), 
the worm gear connected to a screw bearing on the elevator (travel nut 10 is connected to both screw rod 20 and platform made from 110 and 130, see Cox figs. 5a and 15), 
the motor being configured to rotate the worm gear, the screw bearing being configured to move along the rotating worm gear (see Cox fig. 5a and col. 15 line 54 - col. 16 line 16).
It would have been obvious to a person having ordinary skill in the art to use the worm gear and screw bearing of Cox as an actuator for the system of Bordwell and Schumacher, as doing so represents the simple substitution of one known element for another to obtain predictable results.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bordwell and Schumacher as applied to claim 1 above, and further in view of Yue et al. (CN 110482434), hereinafter Yue.
Regarding claim 8, Bordwell in view of Schumacher teaches the system of claim 1, but does not teach that the actuator comprises a motor disposed on the elevator and having a worm gear extending along the tower, the motor being configured to rotate a screw bearing on the elevator to move along the worm gear.
However, Yue teaches a lifting system (see Yue abstract) having an actuator that comprises a motor disposed on the elevator (servo motor 108) and having a worm gear extending along the tower (shaft 201, see Yue fig. 1), the motor being configured to rotate a screw bearing on the elevator to move along the worm gear (motor 108 rotates rotary nut 1032 to move up and down shaft 201, see Yue fig. 5).
It would have been obvious to a person having ordinary skill in the art to use the worm gear and screw bearing of Yue as an actuator for the system of Bordwell and Schumacher, as doing so represents the simple substitution of one known element for another to obtain predictable results.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bordwell and Schumacher as applied to claim 1 above, and further in view of Morita et al. (JP H05311762), hereinafter Morita.
Regarding claim 10, Bordwell in view of Schumacher teaches the system of claim 1, but does not teach that the actuator comprises a push-pull jack disposed on the elevator and having upper and lower locks, the push-pull jack being configured to extend and retract the upper and lower locks relative to one another, the upper and lower locks being configured to engage and disengage steps disposed along the tower.
However, Morita teaches a lift using push-pull jacks (see Morita abstract), whereby the actuation is carried out by a push-pull jack jacks 2 and 3) disposed on the elevator (see Morita fig. 7 and having upper and lower locks (upper and lower lock devices 26 and 27, see Morita figs. 7-9), the push-
It would have been obvious to a person having ordinary skill in the art to use the push-pull jacks of Morita as an actuator for the system of Bordwell and Schumacher, as doing so represents the simple substitution of one known element for another to obtain predictable results.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bordwell and Schumacher as applied to claim 1 above, and further in view of Rafols (US 20130209203).
Regarding claim 11, Bordwell in view of Schumacher teaches the system of claim 1, but does not teach that the tower comprises a brace extending from the tower on a lateral extent of the base extending from the tower away from the load.
However, Rafols teaches the concept of a lift tower having a brace extending from the tower on a lateral extent of the base extending from the tower away from the load (bracing structure 5, see Rafols fig. 1). It would have been obvious to a person having ordinary skill in the art to implement the teachings of Rafols in the system of Bordwell and Schumacher, as doing so would ensure rigidity and stability of the lifts in the system (see Rafols paragraph [0048]).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 101153779), hereinafter Lee; in view of Yustus.
Regarding claim 14, Lee teaches a system for lifting a heavy oversized load having at least two opposing sides (lifting bridge components, see Lee abstract), the system comprising: 

a base for placement adjacent one of the at least two opposing sides of the load (base of lift towers 120, see Lee fig. 4); 
a tower extending vertically from the base and having a first guide disposed therealong (towers 120 have portion adjacent lift portion 140 capable of acting as a guide); 
an elevator disposed on the tower and having a support and a second guide (elevator 140 has surface adjacent to towers 120 capable of acting as second guide and upper surface configured to support load, see Lee figs. 1 and 6), 
the support extending from the elevator outward from the tower and being configured to support a portion adjacent the one of the at least two opposing sides of the load (140 supports load, see Lee figs. 4-6), 
the second guide of the elevator being configured to ride along the first guide of the tower (side of platform rides alongside of tower, see Lee fig. 1); 
a strand of cables extending along the tower (strand wires 152, see Lee fig. 1); and 
a strand jack configured to move the elevator vertically along the strand of cables (strand jack 151, see Lee fig. 1 and portion of disclosure labeled "Technical-Field"). 	
Lee does not teach that the strand jacks are disposed on the elevator.
However, Yustus teaches a lift wherein the elevator is actuated by strand jacks (58) located on the elevator (coupled to inner frame 22, see Yustus fig. 14). 
It would have been obvious to a person having ordinary skill in the art to use the strand jack of Yustus as an actuator for the system of Lee, as doing so represents the combination of known prior art elements according to known methods to yield predictable results.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lee and Yustus as applied to claim 14 above, and further in view of Belley et al. (US 6193219), hereinafter Belley.
Regarding claim 15, Lee in view of Yustus teaches the system of claim 14, but does not teach that it further comprises a support beam arranged between the load and one or more of the lifts, wherein: a first end of the support beam is engaged by a first of the lifts and a second end of the support beam is engaged by a second of the lifts, the support beam supporting one or more points of the load; or 
a first end of the beam supports a first point of the load, a second end of the support beam supports a second point of the load, and an intermediate portion of the support beam is engaged by at least one of the lifts.
Lee does teach the presence of a support beam wherein a first end of the support beam is engaged by a first of the lifts and a second end of the support beam is engaged by a second of the lifts, the support beam supporting one or more points of the load (lift portion 140 acts as support beam, but is a part of the lift itself). 
Additionally, Belley teaches the concept of a heavy lift system having a connecting beam, wherein the beam is engaged by the two sides of the lift, but is not an integral part of the lift itself (beam 16 is mounted on front lifting units 12 via beam connection members 82, see Belley fig. 2). It would have been obviousto a person of ordinary skill in the art to modify the system of Lee and Yustus such that the lift portions were no longer integral to the beam itself, as doing so represents the combination of known prior art elements (heavy lifting towers and support beams) according to known methods to yield predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vance et al. (US 10472095), Weber et al. (US 10183838), Giattina (US 10144625), Knapp et al. (US 9764934), Boecker (US 9696029), Finkbeiner (US 9249000), Setzer, Sr. et al. (US 8579304), Fukuda et al. (US 8056681), Zingerman (US 6368022), Belley et al. (US PGPub 2002/0017637), Beaulieu (US 5509502), and Loomer et al. (US 4697977) teach various relevant aspects of lifting devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.Z./Examiner, Art Unit 3723                                                                                                                                                                                                        




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See e.g.:  https://web.archive.org/web/20180226091415/http://www.brighthubengineering.com/machine-design/19760-strand-jacks-what-are-they/